EXHIBIT 16.1 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: This letter will confirm that we reviewed Item 4.02 of the Company's Form 8-K/A dated February 26, 2009, captioned "Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review” and that we agree with the statements made therein. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas February
